Citation Nr: 1038801	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  05-28 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to April 1962.

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The Board previously remanded 
this case for further development in October 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
hepatitis C and peripheral neuropathy.  The Board previously 
remanded these issues in order to obtain VA examinations.  While 
the Veteran was afforded VA examinations in January 2009, the 
Board finds that these examinations are insufficient for 
appellate review and, accordingly, in order to comply with the 
Board's October 2008 remand, the RO must take additional action 
to afford the Veteran new VA examinations.  See Stegall v. West, 
11 Vet.App. 268 (1998).
.  
With respect to the issue of hepatitis C, the January 2009 VA 
examiner stated that it was not possible to date the onset of the 
Veteran's hepatitis C, but indicated that the most likely 
etiology would be intravenous drug abuse and unprotected 
heterosexual encounters.  He then indicated that the Veteran's 
hepatitis C was not related to service.  However, importantly, a 
March 1961 service treatment record appears to document an 
incident of gonorrhea, which was not addressed by the VA 
examiner.  In turn, the Board is faced with a conflicting medical 
opinion.  On one hand, the examiner opines that the Veteran's 
hepatitis C was in part caused by unprotected sex, which was 
documented in service treatment records, but then indicated that 
the hepatitis C did not incur in service.  Given these 
inconsistencies, the Board finds that the Veteran should be 
afforded another VA examination with respect to this issue.  

Further, with respect to the issue of peripheral neuropathy, in 
its remand, the Board specifically directed that a VA examination 
be given by a medical professional with expertise with the 
nervous system and that all necessary special studies be 
accomplished.   The same examiner who conducted the examination 
for hepatitis C and was identified as a medical doctor also 
conducted this examination.  Although it is unclear whether the 
examiner had expertise in the nervous system, it appears that all 
necessary special studies were not accomplished; specifically a 
NCS/EMG study.  Rather, in giving his opinion that the Veteran 
actually suffered from polyneuropathy associated with his low 
back disability and not peripheral neuropathy, the examiner 
relied on an EMG study done almost 10 years prior for which he 
could not locate the full report.  Further, he did not address 
all of the VA treatment records that clearly showed a diagnosis 
of peripheral neuropathy.  He also did not provide any sort of 
opinion as to aggravation as directed by the Board under 
38 C.F.R. § 3.310.  Accordingly, the Board also finds that the 
Veteran should be afforded another VA examination with respect to 
this issue. 

Moreover, VA treatment records showed that the Veteran applied 
for Social Security Administration (SSA) benefits with respect to 
the issues on appeal.  However, it does not appear that the 
Veteran's SSA records have been requested.  Thus, in light of the 
need to remand for other matters, the RO should obtain the 
administrative decisions pertaining to the veteran's claim and 
any underlying medical records from the SSA.  See Hayes v. Brown, 
9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from 
the SSA, including decisions by the administrative law judge); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Lastly, in a September 2000 statement, the Veteran indicated that 
he had received treatment at the VA Medical Center (VAMC) in 
Philadelphia, Pennsylvania.  The record shows that the Veteran 
lived in Philadelphia until approximately April 1972 when he 
requested that his claims file be transferred to the RO in Los 
Angeles, California.  Nevertheless, it does not appear that 
records from the Philadelphia VAMC have been associated with the 
claims file, with the exception of a June 1963 clinical record.  
Further, the record indicates that the Veteran has also received 
continuing treatment with the VA Greater Los Angeles Healthcare 
System.  However, the most recent VA treatment records associated 
with the claims are from September 2002.  As VA medical records 
are constructively of record and must be obtained, the RO should 
obtain all VA treatment records from the Philadelphia, 
Pennsylvania VAMC and VA treatment records from September 2002 to 
the present from the VA Greater Los Angeles Healthcare System.  
See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Social 
Security Administration and obtain copies 
of all administrative decisions (with 
associated medical records) pertaining to 
any claim for medical benefits by the 
Veteran.

2.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from the VAMC in Philadelphia, Pennsylvania 
and from September 2002 to the present from 
the VA Greater Loss Angeles Healthcare 
System. 

3.  The Veteran should be scheduled for a 
VA medical examination for the purpose of 
determining the etiology and likely date of 
onset of his claimed hepatitis C.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All clinical and 
special test findings should be clearly 
reported.  

The examiner should review the entire 
claims file and provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or higher degree of probability) 
that hepatitis C is etiologically related 
to the Veteran's service or any incident 
therein.  The examiner's opinion should 
include discussion of the significance of 
the apparent finding of gonorrhea in March 
1961 with regard unprotected sex as a risk 
factor.  If the examiner concludes that the 
Veteran has hepatitis which was incurred in 
service, the examiner should state the 
etiological factor leading to the 
hepatitis.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report. 

4.  The Veteran should be scheduled for a 
VA neurological examination with an 
appropriate specialist to determine the 
nature and etiology of the claimed 
peripheral neuropathy.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All necessary special 
studies, including NCS/EMG tests, should be 
performed and all pertinent clinical 
findings reported in detail.  After 
reviewing the claims file and examining the 
Veteran, the examiner should opine as to 
the following:

(a)  whether it is as likely as not (a 50% 
or higher degree of probability) the 
Veteran's peripheral neuropathy is due to 
service or any incident therein;

(b)  whether it is as likely as not (a 50% 
or higher degree of probability) the 
Veteran's peripheral neuropathy was caused 
by or aggravated by his alcohol consumption 
due to his service-connected PTSD.

All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  

5.  In the interest of avoiding future 
remand, the RO should then review the 
examination reports to ensure that the 
above questions have been clearly answered 
and a rationale furnished for all opinions.  
If not, appropriate action should be taken 
to remedy any such deficiencies in the 
examination reports. 

6.  Thereafter, the issues on appeal should 
be
readjudicated.  If the benefits sought on 
appeal are not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


